 CRIMINAL CASE COVER SHEET                                           U.S. ATTORNEY'S OFFICE

 Defendant Name:       DENNJS WAYNE FLETCHER; KENZIE M. GREENE

 Place of Offense (City & County):      Bristol, TN; Sullivan Co. & Kin s ort, TN; Sullivan, Co.

 Juvenile:   Yes      -1:fu x      _ _Matter to be Sealed: Yes X             No _ _

 Interpreter: No x Yes             Language:

 Total# of Counts:                      Misdemeanor (Class)          F elollY,_   5_ __


                                      ORIGINAL INDICTMENT                                          Count(s)
                          U.S.C. Citation(s) and Description of Offense Charged
  Set 1      Conspiracy to distribute 50 grams or more of methamphetamine, a schedule II     1
             controlled substance (21 USC § 846, 841 )(a)( 1), (b )( 1)(A)
             Aided and abetted by another possess with intent to distribute 50 grams or more 2, 5
             of methamphetamine, a schedule II controlled substance (21 USC § 841 )(a)( l ),
             (b)(l)(A), 18 U.S.C. § 2)
             Aided and abetted by another possession of a firearm in furtherance of the drug 3
             trafficking offense (18 U.S.C. § 924(c)(l)(A), 18 U.S.C. § 2)
             Being a convicted felon in possession of a firearm ( 18 USC § 922(g)( 1))        4

                          (Use tab key after entering counts to create additional rows)

 Current Trial Date (if set):                           before Judge

 Criminal Complaint Filed: No          Yes              Case No.

 Defendant on Supervised Release:      Yes          _ _No

 Violation Warrant Issued? No           __xes           Case No.

 Related Case(s):

 Case Number          Defendant's attorney          How related

 Criminal Informations:
 Pending criminal case:       No    Yes             ~o.
 New Separate Case          _ _ __.S.,_,.upersedes Pending Case

 Name of defendant's attorney:

 Retained:                         Appointed:


 Date:             8/13/2019                  Signature of A U S A ~
                                                                   EMI Y    7~CKER
                                                                                   JL_

Case 2:19-cr-00116-DCLC-CRW Document 3-1 Filed 08/13/19 Page 1 of 1 PageID #: 6
